            Case 2:19-cr-00632-GEKP Document 43 Filed 06/26/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                  CRIMINAL ACTION


       v.

KENNETH BLAKENEY                                          No. 19-632


                                          ORDER


       AND NOW, this       c!}i,~ y of June, 2020, upon consideration of Mr. Blakeney's
Motion to Dismiss (Doc. No. 25), the Govermnent's response thereto (Doc. No. 29), and following

a hearing held on March 11, 2020, it is ORDERED that Mr. Blakeney' s Motion to Dismiss (Doc.

No. 25) is DENIED as outlined in the Court's accompanying Memorandum.




                                                   UNITED STATES DISTRICT JUDGE
